Citation Nr: 0617155	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  01-09 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1945 to 
September 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2001 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has alleged that he developed PTSD as a result of 
a personal assault which occurred in service.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stressed the necessity of complete development of the 
evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276-78 
(1999).  In Patton, 12 Vet. App. at 278, the Court pointed 
out that there are special evidentiary development procedures 
for PTSD claims based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 
20, 1996), and former MANUAL M21-1, Part III, 7.46(c)(2) 
(Oct. 11, 1995). 

The general MANUAL M21-1 is being revised into Manual M21-1MR 
(Manual Rewrite) but the new manual provisions continue to 
contain very similar special provisions on PTSD claims in 
Part III, Subpart IV, Chapter 4, Section H, Paragraph 30 
which provides in pertinent part that as to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information if service records contain no documentation of 
that personal trauma.  Further, a note under subparagraph (c) 
indicates that "secondary evidence may need interpretation 
by a clinician in personal trauma claims, especially if the 
claim involves behavior changes", and that "[e]vidence that 
documents behavior changes may require interpretation in 
relation to the medical diagnosis by a neuropsychiatric 
physician."  

The Manual further states instructs "Do not deny a PTSD 
claim that is based on in-service personal trauma without 
first advising the claimant that evidence from sources other 
than service medical records (SMR's), such as evidence of 
behavioral changes, may constitute credible supporting 
evidence of a stressor."  The Court in Patton noted that the 
manual provides that the PTSD stressor development letter 
used by ROs to solicit details concerning the in-service 
stressful incident may be inappropriate for this type of PTSD 
claim.  Therefore, if the stressful incident is a personal 
assault, the RO is to use a special letter developed for this 
type of claim.

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been not satisfied.  The RO 
needs to complete its assistance to the veteran by following 
the procedures such as sending the veteran the appropriate 
letter for developing secondary or alternative evidence.  The 
RO should also make a determination as to whether secondary 
evidence may need interpretation by a clinician in order to 
determine whether any such evidence tends to confirm the 
occurrence of the claimed stressor.

The Board also notes that additional post service medical 
records may exist which have not been obtained.  In this 
regard, the veteran testified that he was hospitalized for a 
psychiatric disorder at the Hines hospital in 1950.  In an 
authorization form dated in August 2005, the veteran reported 
treatment at the VA Hines Hospital beginning in 1954.  The 
claims file currently contains records from that hospital 
dated in 1967 and later.  Between July and October 2005, the 
RO requested such records, but no response from the hospital 
is of record.  Additional efforts to obtain those reported 
earlier hospitalization records must be made before the issue 
can be resolved.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make appropriate 
attempts to obtain the records from the 
Hines hospital pertaining to the reported 
hospitalizations between 1950 and 1967.  

2.  The RO should complete development of 
the evidence required for a PTSD claim 
based on an alleged personal assault, to 
include sending the veteran the 
appropriate letter for developing 
secondary or alternative evidence.  The RO 
should also make a determination as to 
whether secondary evidence may need 
interpretation by a clinician, especially 
if it involves behavior changes.  

3.  If the RO concludes that a stressor 
has been demonstrated, the veteran should 
be afforded a VA PTSD examination for the 
purpose of determining whether the 
criteria for a diagnosis of PTSD are met.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  

4.  Thereafter the RO should again 
consider the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






